Case 2:16-cv-00237-JAK-GJS Document 116 Filed 11/13/18 Page 1 of 6 Page ID #:1108




    1    Barrett S. Litt, SBN 45527
         Email: blitt@kmbllaw.com
    2    KAYE, MCLANE, BEDNARSKI & LITT
    3    975 East Green Street
         Pasadena, California 91106
    4    Telephone: (626) 844-7660
         Facsimile: (626) 844-7670
    5
    6    Carol A. Sobel, SBN 84483
         Email: carolsobel@aol.com
    7    LAW OFFICE OF CAROL A. SOBEL
    8    3110 Main Street, Suite 210
         Santa Monica, California 90405
    9    Telephone: (310) 393-3055
         Facsimile: (310) 451-3858
   10
   11    ADDITIONAL COUNSEL LISTED
         ON NEXT PAGE
   12    Attorneys for Plaintiffs
   13
                                UNITED STATES DISTRICT COURT
   14                          CENTRAL DISTRICT OF CALIFORNIA
   15
   16   CHARMAINE CHUA, ET AL.              CASE NO: 2:16-CV-00237-JAK-GJS(X)
                                            [HON. JOHN A. KRONSTADT]
   17            PLAINTIFFS,
   18                                       PLAINTIFFS’ NOTICE OF ERRATA
                                  VS.
   19                                       HEARING DATE: JANUARY 14, 2019
                                            HEARING TIME: 8:30 A.M.
   20   CITY OF LOS ANGELES, ET AL.,        COURTROOM:    10B
   21
                 DEFENDANTS.                TRIAL DATE: _   MARCH 19, 2019__
   22                                       TIME:           9:00 A.M.
                                            ACTION FILED:   JAN. 13, 2016
   23
   24
   25
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 116 Filed 11/13/18 Page 2 of 6 Page ID #:1109




    1   ADDITIONAL PLAINTIFFS’ COUNSEL
    2
        Paul Hoffman, SBN 71244
    3   Email. hoffpaul@aol.com
    4   Catherine Sweetser. SBN271142
        Email. catherine.sdshhh@gmail.com
    5   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
    6   732 Ocean Front Walk
        Venice, California 90291
    7   Tel. (310) 396-0731
    8   Fax. (310) 399-7040
    9
        Colleen M. Flynn, SBN 234281
   10   Email. cflynnlaw@yahoo.com
        LAW OFFICE OF COLLEEN FLYNN
   11
        3435 Wilshire Boulevard, Suite 2910
   12   Los Angeles, California 9001 0
   13   Tel. 213 252-9444
        Fax. 213 252-0091
   14
   15   Matthew Strugar, SBN 232951
        Email. matthewstrugar@gmail.com
   16   LAW OFFICE OF MATTHEW STRUGAR
   17   2108 Cove Avenue
        Los Angeles, California 90039
   18   Tel: 323 696-2299
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 116 Filed 11/13/18 Page 3 of 6 Page ID #:1110




    1   TO THE COURT, DEFENDANTS AND TO THEIR ATTORNEYS OF RECORD:
    2         In reviewing the recently filed NOTICE OF MOTION AND MOTION FOR
    3   LEAVE TO PRESENT CLASSWIDE GENERAL DAMAGES, Plaintiff has
    4   discovered that a typographical error in the Notice of Motion lists a hearing date of
    5   January 19, 2019. The correct date is January 14, 2019.
    6         The corrected Notice of Motion is attached hereto. Our apologies for any
    7   inconvenience.
    8
    9    DATED: November 13, 2018           Respectfully Submitted,
   10
                                            KAYE, MCLANE, BEDNARSKI & LITT
   11                                       LAW OFFICES OF CAROL SOBEL
   12                                       SCHOENBRON, DESIMONE, ET AL.
                                            LAW OFFICE OF COLLEEN FLYNN
   13                                       LAW OFFICE OF MATTHEW STUGAR
   14
                                            By:__/s/ Barrett S. Litt__________
   15                                               Barrett S. Litt
   16                                             Attorneys for Plaintiffs
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 116 Filed 11/13/18 Page 4 of 6 Page ID #:1111




    1    Barrett S. Litt, SBN 45527
         Email: blitt@kmbllaw.com
    2    KAYE, MCLANE, BEDNARSKI & LITT
    3    975 East Green Street
         Pasadena, California 91106
    4    Telephone: (626) 844-7660
         Facsimile: (626) 844-7670
    5
    6    Carol A. Sobel, SBN 84483
         Email: carolsobel@aol.com
    7    LAW OFFICE OF CAROL A. SOBEL
    8    3110 Main Street, Suite 210
         Santa Monica, California 90405
    9    Telephone: (310) 393-3055
         Facsimile: (310) 451-3858
   10
   11    ADDITIONAL COUNSEL LISTED
         ON NEXT PAGE
   12    Attorneys for Plaintiffs
   13
                                UNITED STATES DISTRICT COURT
   14                          CENTRAL DISTRICT OF CALIFORNIA
   15
   16   CHARMAINE CHUA, ET AL.              CASE NO: 2:16-CV-00237-JAK-GJS(X)
                                            [HON. JOHN A. KRONSTADT]
   17            PLAINTIFFS,
   18                                       NOTICE OF MOTION AND MOTION
                                            FOR LEAVE TO PRESENT
                                  VS.
   19                                       CLASSWIDE GENERAL DAMAGES
                                            MEMORANDUM OF LAW;
   20   CITY OF LOS ANGELES, ET AL.,        DECLARATIONS; EXHIBITS.
   21
                 DEFENDANTS.                HEARING DATE: JANUARY 14, 2019
   22                                       HEARING TIME: 8:30 A.M.
                                            COURTROOM:    10B
   23
   24                                       TRIAL DATE: _   MARCH 19, 2019__
                                            TIME:           9:00 A.M.
   25                                       ACTION FILED:   JAN. 13, 2016
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 116 Filed 11/13/18 Page 5 of 6 Page ID #:1112




    1   ADDITIONAL PLAINTIFFS’ COUNSEL
    2
        Paul Hoffman, SBN 71244
    3   Email. hoffpaul@aol.com
    4   Catherine Sweetser. SBN271142
        Email. catherine.sdshhh@gmail.com
    5   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
    6   732 Ocean Front Walk
        Venice, California 90291
    7   Tel. (310) 396-0731
    8   Fax. (310) 399-7040
    9
        Colleen M. Flynn, SBN 234281
   10   Email. cflynnlaw@yahoo.com
        LAW OFFICE OF COLLEEN FLYNN
   11
        3435 Wilshire Boulevard, Suite 2910
   12   Los Angeles, California 9001 0
   13   Tel. 213 252-9444
        Fax. 213 252-0091
   14
   15   Matthew Strugar, SBN 232951
        Email. matthewstrugar@gmail.com
   16   LAW OFFICE OF MATTHEW STRUGAR
   17   2108 Cove Avenue
        Los Angeles, California 90039
   18   Tel: 323 696-2299
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 116 Filed 11/13/18 Page 6 of 6 Page ID #:1113




    1   TO DEFENDANTS AND TO THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that, on January 14, 2019, at 8:30 a.m., in
    3   Courtroom 10B of the United States District Court for the Central District of
    4   California, 350 West First Street, Los Angeles, California 90012, Plaintiffs will, and
    5   hereby do, move the Court for leave to present claims of alleged general damages on
    6   a classwide basis at trial of the corresponding claims for liability.
    7         In connection with this motion, and the Court’s September 24, 2018
    8   Scheduling Order, Plaintiffs also submit a trial plan for general damages and for
    9   statutory damages under Civil Code §52.1.
   10         Plaintiffs met and conferred with Defendants regarding this motion on October
   11   3, 2018. The parties were unable to agree on classwide treatment of general damages
   12   or on how statutory damages would be handled.
   13
   14    DATED: November 13, 2018            Respectfully Submitted,
   15
                                             KAYE, MCLANE, BEDNARSKI & LITT
   16                                        LAW OFFICES OF CAROL SOBEL
   17                                        SCHOENBRON, DESIMONE, ET AL.
                                             LAW OFFICE OF COLLEEN FLYNN
   18                                        LAW OFFICE OF MATTHEW STUGAR
   19
                                             By:__/s/ Barrett S. Litt__________
   20                                                Barrett S. Litt
   21
                                             By:__/s/ Carol A. Sobel__________
   22
                                                      Carol A. Sobel
   23                                        Attorneys for Plaintiffs
   24
   25
   26
   27
   28
